Citation Nr: 1803648	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  16-46 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for pneumonia to include pulmonary disease.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel





INTRODUCTION

The Veteran had Active Duty for Training (ACTDUTRA) from June 1960 to December 1960, and served on active duty from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that during the pendency of the appeal, the RO issued a Statement of the Case (SOC) and rating decision in July 2016, granting service connection for the Veteran's claims of hearing loss in the right ear and tinnitus.  Therefore, these claims are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).

The issue of service connection for pneumonia to include pulmonary disease is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence fails to establish that the Veteran had a left ear hearing loss disability for VA purposes at any time during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met. 38 U.S.C. § 1131, 1112, 1113; 38 C.F.R. § 3.303, 3.307, 3.309, 3.383, 3.385 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.§ 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 38 C.F.R. § 3.102 (2016).



On VA examination in March 2014, the Veteran's puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT EAR
15
15
15
25
30

The Veteran's average puretone threshold was 21.25 decibels, and his speech discrimination score was 100 percent.  The examiner determined that the Veteran's hearing was within normal limits.

On VA examination in September 2014, the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT EAR
10
15
15
30
30

The Veteran's average puretone threshold was 22.5 decibels.  Additionally, the Veteran's speech discrimination score for his left ear was 94 percent.  The examiner diagnosed the Veteran with sensorineural hearing loss; however, the Veteran's left ear hearing loss is not considered to be a disability for VA purposes based on the diagnostic testing results.  The Veteran may have impaired hearing, but it does not meet the criteria to be considered a disability for VA purposes.  The most probative evidence does not establish that the Veteran had a hearing loss disability for VA purposes at any point during the appeal period or proximate thereto. See Romanowsky v. Shinseki, 26 Vet. App. 289  (2013).

Accordingly, as the above summarized evidence does not establish the presence of a current, chronic left ear hearing loss disability by VA standards at any time during the pendency of the appeal, service connection must be denied on this basis. Brammer v. Derwinski, 3 Vet. App. 223 (1992) (In the absence of proof of current disability, there can be no valid claim of service connection).

Full consideration has been given to the Veteran's assertions that he has left ear hearing loss related to service, and the Board acknowledges that the Veteran has service-connected right ear hearing loss.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, the presence and etiology of a left ear hearing loss disability, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Hearing loss as it relates to meeting the requirements of 38 C.F.R. § 3.385 is not the type of condition that is readily amenable to mere lay diagnosis, as the evidence shows that audiometric and word recognition testing is needed.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Although the Veteran is competent to report diminished auditory acuity, there is no indication that he is competent to provide a diagnosis of sensorineural hearing loss for VA disability purposes, and nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating hearing disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The lay evidence does not constitute competent medical evidence and lacks probative value.


ORDER

Entitlement to service connection for left ear hearing loss is denied.


REMAND

The Veteran contends that his diagnosed chronic pneumonia, and related pulmonary conditions, including COPD, stems from the pneumonia he suffered from while in service and/or in-service exposure to asbestos.

Service records dated November to December 1960 note hospitalization and treatment for pneumonia for a period of two weeks.  Post service treatment records reflect the Veteran has been diagnosed with the following since 2013:  pulmonary edema, pulmonary hypertension, past undiagnosed parenchymal disease, deep vein thrombosis, bi-lobar pneumonia, atypical (chronic) pneumonia, mycoplasma (walking) pneumonia, dyspnea (likely from diastolic dysfunction and COPD), pulmonary fibrosis hypoxemia, reactive airway disease, asthma, and COPD.  

On VA examination in May 2016, the examiner diagnosed the Veteran with reactive airway disease, COPD, and asthma.  The examiner opined that it was less likely than not that the pneumonia that occurred in service contributed to the Veteran's current respiratory disease because the record was devoid of treatment records for decades between the Veteran's service and his recent diagnoses.

The Veteran contends that for years, he treated his respiratory conditions with over the counter methods until his symptoms became too severe for home treatment.  (See VA Form 9).  The Veteran also contends that his current lung condition could be due to exposure to asbestos in plumbing insulation during service while living in military barracks.  These claims have not been addressed by VA examination.

The examiner also overlooked the Veteran's current diagnoses of pneumonia.  The opinion addressed only whether the Veteran's in-service pneumonia is related to current reactive airway disease, and failed to address the Veteran's other diagnoses or contentions, to include whether there is a relationship between any current respiratory disorder and asbestos exposure.  

The Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one. See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, the examiner's opinion has not fully considered the Veteran's additional diagnoses, specifically chronic pneumonia and COPD, and the Veteran's reports that his symptoms continued for years, and that he treated with over the counter medications.  The examination likewise failed to address a possible relationship between the Veteran's current respiratory conditions and alleged in-service exposure to asbestos.  As a result, the examiner failed to give adequate rationale for negative nexus opinions for the Veteran's claimed lung conditions, including pneumonia and pulmonary disease.

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease. See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  Thus, VA must analyze the appellant's claim of entitlement to service connection for asbestosis under these administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV- 3 (January 31, 1997).  An asbestos-related disease can develop from brief exposure to asbestos.  Id. 

 Neither the VA Manual nor the DVB Circular creates a presumption of exposure to asbestos solely from a particular occupation. Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  See Nolen v. West, 12 Vet. App. 347 (1999); see also VAOGCPREC 4-2000; 65 Fed. Reg. 33422 (2000).

There is no legal presumption that a veteran was exposed to asbestos in service.  Dyment v. West, 13 Vet.App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377   (Fed.Cir. 2002); VAOPGCPREC 4-2000.  However, some pulmonary conditions have been associated with asbestos exposure.  See M21-1, Part IV, Subpart ii, Chapter 1, Sections C.2.a-g (November 2016).  Service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.  Under these circumstances, the Veteran must be scheduled for a VA examination to determine the likelihood that his lung conditions, including his diagnoses listed above such as dyspnea, possible parenchymal lung disease, or pulmonary fibrosis, are related to possible in-service asbestos exposure.

The Board thus finds that a remand is necessary to obtain accurate diagnoses and additional medical nexus opinion regarding the etiology of the Veteran's claimed pneumonia and other pulmonary conditions.  See 38 C.F.R. § 4.2 (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center and any other appropriate repository of records, and request that they provide any available information about the types of hazardous chemicals that the Veteran would have been exposed to, including asbestos, as an armor crewman in the Army from June to December of 1960 at Fort Knox and October 1961 to August 1962 at Fort Polk who lived in military barracks.  If the service department is unable to furnish such records, ask the service department to identify any other resource for such information. 

Document all efforts to obtain this information.

2.  Obtain all outstanding pertinent VA and non-VA treatment records. The Veteran should be requested to provide any information or authorization necessary for VA assistance in obtaining private treatment records. 

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his respiratory disorders, to include pneumonia and pulmonary disease and asbestos exposure.  The file must be reviewed by the examiner in conjunction with the examination.  All necessary tests and studies should be conducted.

After reviewing the claims folder including lay statements, service treatment records and treatment medical records, notation to the effect that this record review took place should be included in the report, the VA examiner is requested to provide an opinion for each diagnosed respiratory disorder, specifically addressing the following:

a. Identify/diagnose all current respiratory disabilities present during the pendency of the claims period.

b. For each identified respiratory disability, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that it had its onset during the Veteran's active service or is otherwise causally related to his service, to include the November 1960 hospitalization for pneumonia and/or asbestos exposure.

The examiner must specifically discuss the Veteran's statements that symptomatology for his claimed disorders began in service and have continued to the present.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion. 

A complete rationale for all conclusions expressed should be set forth in the report of examination. If the examiner is unable to provide the requested opinions without resort to undue speculation, he or she should explain why this is the case.

4. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 






of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. § 5109B, 7112 .



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).







Department of Veterans Affairs


